DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 13 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,644,840 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

BEGIN CLAIMS
--15. (Currently Amended) A method for receiving a downlink control channel by a communication device in a wireless communication system, the method comprising: 

for reception of the downlink control channel for a cell, monitoring downlink control channel candidates for the cell in a search space of an aggregation level in a resource set for control information based on the received resource information, 
wherein the downlink control channel candidates for the cell in the search space include nth and (n+ 1)th downlink control channel candidates for the aggregation level, and 
wherein a gap between a last control channel element (CCE) index of the nth downlink control channel candidate and a starting CCE index of the (n+ 1)th downlink control channel candidate has a variable size in the resource set , the variable size depending on (i) the aggregation level and (ii) a total amount of CCEs in the resource set.--

--43. (Currently Amended) A communication apparatus for use in a wireless communication system, comprising: 
a transmitter and receiver; and 
a processor, operatively connected to the transmitter and receiver, configured to: receive resource information, and 
for reception of a downlink control channel for a cell, monitor downlink control channel candidates for the cell in a search space of an aggregation level in a resource set for control information based on the received resource information, 
wherein the downlink control channel candidates for the cell in the search space include nth and (n+ 1)th downlink control channel candidates for the aggregation level, and 
th downlink control channel candidate has a variable size in the resource set, the variable size depending on (i) the aggregation level and (ii) a total amount of CCEs in the resource set.--
END CLAIMS

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 15 and Claim 43, the prior art of record, either individually or in combination with another reference, does not disclose, teach, or suggest the downlink control channel candidates for the cell in the search space include nth and (n+ 1)th downlink control channel candidates for the aggregation level, and wherein a gap between a last control channel element (CCE) index of the nth downlink control channel candidate and a starting CCE index of the (n+ 1)th downlink control channel candidate has a variable size in the resource set, the size depending on (i) the aggregation level and (ii) a total amount of CCEs in the resource set.  Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 33 and Claim 38, the prior art of record, either individually or in combination with another reference, does not disclose, teach, or suggest the search space of the aggregation level includes a plurality of N consecutive downlink control channel candidates for the cell, and wherein the N consecutive downlink control channel candidates for the cell are Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC NOWLIN/Examiner, Art Unit 2474